NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 1, 19, 38-42, 48, 57, 59, 74, 119 and 122 are pending in the present application.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 74, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 3, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Patricia Tsao on June 14, 2021.

The application has been amended as follows: 
IN THE CLAIMS
The following listing of claims will replace all prior versions and listings of claims in this application:
1. 	(Currently Amended) An isolated humanized anti-CD33 antibody that binds to a human CD33 protein, wherein the anti-CD33 antibody comprises a light chain variable domain and a heavy chain variable domain, wherein:
 the light chain variable domain comprises an HVR-L1 comprising the amino acid sequence of SEQ ID NO: 10, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 10; an HVR-L2 comprising the amino acid sequence of SEQ ID NO: 13, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 13; and an HVR-L3 comprising the amino acid sequence of SEQ ID NO: 72, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 72; and 
the heavy chain variable domain comprises an HVR-H1 comprising the amino acid sequence of SEQ ID NO: 231, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 231; an HVR-H2 comprising the amino acid sequence of SEQ ID NO: 23
2.– 18. (Canceled)  
19.	(Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the anti-CD33 antibody competes for binding to CD33 with an antibody comprising a light chain variable domain and a heavy chain variable domain, wherein the light chain variable domain comprises an FR 1 of SEQ ID NO: 234, an HVR L1 of SEQ ID NO: 10, an FR 2 of SEQ ID NO: 83, an HVR L2 of SEQ ID NO: 13, an FR 3 of SEQ ID NO: 91, an HVR L3 of SEQ ID NO: 72, 
20.	– 37. (Canceled)
38.	(Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the antibody is of the IgG class, the IgM class, or the IgA class.
39.	(Previously Presented) The humanized anti-CD33 antibody of claim 38, wherein the anti-CD33 antibody has an IgG1, IgG2, IgG3, or IgG4 isotype.
40.	(Previously Presented) The humanized anti-CD33 antibody of claim 39, wherein the antibody binds an inhibitory Fc receptor.
41. (Previously Presented) The humanized anti-CD33 antibody of claim 40, wherein the inhibitory Fc receptor is inhibitory Fc-gamma receptor IIB (FcγIIB).
42.	(Previously Presented) The humanized anti-CD33 antibody of claim 41, wherein: 
(a)	the anti-CD33 antibody has a human IgG1 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting of: N297A, D265A, D270A, L234A, L235A, G237A, P238D, L328E, E233D, G237D, H268D, P271G, A330R, C226S, C229S, E233P, L234V, L234F, L235E, P331S, S267E, L328F, A330L, M252Y, S254T, T256E, N297Q, P238S, P238A, A327Q, A327G, P329A, K322A, T394D, and any combination thereof, wherein the numbering of the residues is according to EU numbering, or comprises an amino acid deletion in the Fc region at a position corresponding to glycine 236;
(b)	the anti-CD33 antibody has a human IgG1 isotype and comprises an IgG2 isotype heavy chain constant domain 1(CH1) and hinge region and wherein the antibody Fc region comprises a S267E amino acid substitution, or a L328F amino acid substitution, or both, and/or a N297A or N297Q amino acid substitution, wherein the numbering of the residues is according to EU numbering;
(c)	the anti-CD33 antibody has a human IgG2 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting 
(d)	the anti-CD33 antibody has a human IgG4 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting of: L235A, G237A, S228P, L236E, S267E, E318A, L328F, M252Y, S254T, T256E, E233P, F234V, L234A/F234A, S228P, S241P, L248E, T394D, N297A, N297Q, L235E, and any combination thereof, wherein the numbering of the residues is according to EU numbering; or
(e)	the anti-CD33 antibody has a hybrid IgG2/4 isotype, and comprises an amino acid sequence comprising amino acids 118 to 260 of human IgG2 and amino acids 261 to 447 of human IgG4, wherein the numbering of the residues is according to EU or Kabat numbering.
43. – 47 (Canceled) 
48.	(Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the CD33 protein is expressed on one or more cells selected from the group consisting of human dendritic cells, human macrophages, human monocytes, human neutrophils, human granulocytes, and human microglia. 
49.	– 56. (Canceled) 
57.	(Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the anti-CD33 antibody is an antibody fragment, and wherein the antibody fragment is an Fab, Fab’, Fab’-SH, F(ab’)2, Fv, or scFv fragment.
58.	(Canceled)
59.	(Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the anti-CD33 antibody is a bispecific antibody, a monoclonal antibody, a multivalent antibody, or a conjugated antibody.
60.	– 73. (Canceled) 

75.  – 118.  (Canceled)
119.  (Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the antibody inhibits interaction between human CD33 and one or more CD33 ligands.
120.-121. (Canceled) 
122. (Previously Presented) The humanized anti-CD33 antibody of claim 1, wherein the antibody decreases cell surface levels of CD33.
123. (New) An isolated humanized anti-CD33 antibody that binds to a human CD33 protein, wherein the anti-CD33 antibody comprises a light chain variable domain and a heavy chain variable domain, wherein:
 the light chain variable domain comprises an HVR-L1 comprising the amino acid sequence of SEQ ID NO: 10, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 10; an HVR-L2 comprising the amino acid sequence of SEQ ID NO: 13, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 13; and an HVR-L3 comprising the amino acid sequence of SEQ ID NO: 72, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 72; and 
the heavy chain variable domain comprises an HVR-H1 comprising the amino acid sequence of SEQ ID NO: 231, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 231; an HVR-H2 comprising the amino acid sequence of SEQ ID NO: 23, or an amino acid sequence with at least about 90% homology to the amino acid sequence of SEQ ID NO: 23; and an HVR-H3 comprising the amino acid sequence of SEQ ID NO: 27.
(New) The humanized anti-CD33 antibody of claim 123, wherein the anti-CD33 antibody competes for binding to CD33 with an antibody comprising a light chain variable domain and a heavy chain variable domain, wherein the light chain variable domain comprises an FR 1 of SEQ ID NO: 234, an HVR L1 of SEQ ID NO: 10, an FR 2 of SEQ ID NO: 83, an HVR L2 of SEQ ID NO: 13, an FR 3 of SEQ ID NO: 91, an HVR L3 of SEQ ID NO: 72, and an FR 4 of SEQ ID NO: 94, and wherein the heavy chain variable domain comprises an amino acid sequence of SEQ ID NO: 244. 
125. (New) The humanized anti-CD33 antibody of claim 123, wherein the antibody is of the IgG class, the IgM class, or the IgA class.
126. (New) The humanized anti-CD33 antibody of claim 125, wherein the anti-CD33 antibody has an IgG1, IgG2, IgG3, or IgG4 isotype.
127. (New) The humanized anti-CD33 antibody of claim 126, wherein the antibody binds an inhibitory Fc receptor.
128. (New) The humanized anti-CD33 antibody of claim 127, wherein the inhibitory Fc receptor is inhibitory Fc-gamma receptor IIB (FcγIIB).
129. (New) The humanized anti-CD33 antibody of claim 128, wherein: 
(a)	the anti-CD33 antibody has a human IgG1 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting of: N297A, D265A, D270A, L234A, L235A, G237A, P238D, L328E, E233D, G237D, H268D, P271G, A330R, C226S, C229S, E233P, L234V, L234F, L235E, P331S, S267E, L328F, A330L, M252Y, S254T, T256E, N297Q, P238S, P238A, A327Q, A327G, P329A, K322A, T394D, and any combination thereof, wherein the numbering of the residues is according to EU numbering, or comprises an amino acid deletion in the Fc region at a position corresponding to glycine 236;
(b)	the anti-CD33 antibody has a human IgG1 isotype and comprises an IgG2 isotype heavy chain constant domain 1(CH1) and hinge region and wherein the antibody Fc region comprises a S267E amino acid substitution, or a L328F amino acid substitution, or both, and/or a 
(c)	the anti-CD33 antibody has a human IgG2 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting of: P238S, V234A, G237A, H268A, H268Q, V309L, A330S, P331S, C214S, C232S, C233S, S267E, L328F, M252Y, S254T, T256E, H268E, N297A, N297Q, A330L, and any combination thereof, wherein the numbering of the residues is according to EU numbering; 
(d)	the anti-CD33 antibody has a human IgG4 isotype and comprises one or more amino acid substitutions in the Fc region at a residue position selected from the group consisting of: L235A, G237A, S228P, L236E, S267E, E318A, L328F, M252Y, S254T, T256E, E233P, F234V, L234A/F234A, S228P, S241P, L248E, T394D, N297A, N297Q, L235E, and any combination thereof, wherein the numbering of the residues is according to EU numbering; or
(e)	the anti-CD33 antibody has a hybrid IgG2/4 isotype, and comprises an amino acid sequence comprising amino acids 118 to 260 of human IgG2 and amino acids 261 to 447 of human IgG4, wherein the numbering of the residues is according to EU or Kabat numbering.
130. (New) The humanized anti-CD33 antibody of claim 123, wherein the CD33 protein is expressed on one or more cells selected from the group consisting of human dendritic cells, human macrophages, human monocytes, human neutrophils, human granulocytes, and human microglia. 
131. (New) The humanized anti-CD33 antibody of claim 123, wherein the anti-CD33 antibody is an antibody fragment, and wherein the antibody fragment is an Fab, Fab’, Fab’-SH, F(ab’)2, Fv, or scFv fragment.
132. (New) The humanized anti-CD33 antibody of claim 123, wherein the anti-CD33 antibody is a bispecific antibody, a monoclonal antibody, a multivalent antibody, or a conjugated antibody.
133. (New) A method of treating a disease, disorder, or injury selected from the group consisting of Alzheimer’s disease, acute lymphoblastic leukemia (ALL), acute myeloid leukemia 
134.  (New) The humanized anti-CD33 antibody of claim 123, wherein the antibody inhibits interaction between human CD33 and one or more CD33 ligands.
135. (New) The humanized anti-CD33 antibody of claim 123, wherein the antibody decreases cell surface levels of CD33.

Conclusion
Claims 1, 19, 38-42, 48, 57, 59, 74, 119 and 122-135 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendments were made to facilitate allowable subject matter. In particular, the anti-CD33 antibody as presently recited in the amendment above no longer is anticipated by, or rendered obvious over, the anti-CD33 antibodies encompassed by U.S. Patent No. 10,711,062 (formerly Application No. 16/054,840), and therefore the non-statutory double patenting rejection over the claims of the ‘062 patent, as discussed at sections 9-11 of the 02/04/2021 Office action, has been overcome.

A search of the prior art reveals that the combination of HVR sequences required by the claimed anti-CD33 antibody, i.e., the combination of HVR amino acid sequences of SEQ ID NOs: 10, 13, 72, 231, 23 and 27, or sequences with at least about 90% homology to these sequences, is novel and non-obvious. Similarly, the nucleotide sequences encoding for the claimed antibody are novel and non-obvious. The closest prior art includes the following:
US 7,420,041 B2 to Young et al. discloses cancerous disease modifying antibodies (CDMAB) and their therapeutic and diagnostic use. One of the antibodies taught by Young comprises a heavy chain variable domain (VH) sequence (SEQ ID NO: 
WO 2016/087651 A1 by Guerra et al. disclose humanized anti-Trop2 antibodies and their use in the diagnosis and treatment of cancer. One such antibody comprises a light chain variable domain (VL) sequence (SEQ ID NO: 28) that comprises a HVR-L1 having 90% homology to the sequence of instant SEQ ID NO: 10, an HVR-L2 having 100% homology to the sequence of instant SEQ ID NO: 13, and an HVR-L3 with about 88.9% homology to the sequence of instant SEQ ID NO: 72. The reference, however, does not teach that the antibody binds human CD33 protein, nor that the antibody comprises the VH HVRs H1, H2 and H3 of instant SEQ ID NO: 231, 23 and 27, respectively (or sequences that are at least about 90% homologous thereto).

The claims as written require all six HVR sequences to be present. The anti-CD33 antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibody and its encoding nucleotide sequences. There is no evidence of record that the claimed antibody, or its encoding nucleic acid molecules, are product of nature exceptions.
One of ordinary skill in the art using the guidance provided in the present specification could have reasonably made and used the presently claimed anti-CD33 antibody in a therapeutic method of administering the antibody for the treatment of Alzheimer's disease (AD), acute lymphoblastic leukemia (ALL), acute myeloid leukemia (AML), chronic lymphocytic leukemia (CLL), chronic myeloid leukemia (CML), or multiple myeloma as claimed without undue experimentation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649